Citation Nr: 1424958	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A. Chapter 33 (the Post 9/11 GI Bill Program).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.  This current matter comes before the Board of Veterans' Appeal (Board) from an August 2011 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was denied basic eligibility for education benefits under 38 U.S.C.A. Chapter 33 therein.  In June 2012, he testified before the undersigned at a hearing held at the Board.  The Board remanded this matter for additional development in November 2012.  Review of the Veteran's paper claims file (there is no electronic claims file) shows that adjudication now may proceed.  Indeed, discussed herein is that all of the aforementioned additional development has been at least substantially completed as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Despite his improvement during service, the Veteran was discharged under honorable conditions.  

CONCLUSION OF LAW

The criteria for eligibility to education benefits under 38 U.S.C.A. Chapter 33 have not been met.  38 U.S.C.A. §§ 101, 3301, 3311, 3322, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9500, 21.9505, 21.9510, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When an application for education benefits is filed, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032.  They apply to benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9510.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis for it or undisputed facts render the claimant ineligible for the benefits.  38 C.F.R. § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the Veteran ineligible for education benefits under 38 U.S.C.A. Chapter 33.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  The duties to notify and assist accordingly do not apply.  As such, any duty to notify deficiency and/or duty to assist deficiency committed constitute(s) harmless error.  Analysis of whether any deficiency or deficiencies actually was committed, as such, would serve no purpose.

II.  Education Benefits Under 38 C.F.R. Chapter 33

Education benefits under 38 U.S.C.A. Chapter 33 are for eligible individuals who served on active duty after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9500.  An eligible individual is one who had a minimum of 90 aggregate days of such service, excluding certain training, and then continued such service or was discharged or released under various circumstances.  38 U.S.C.A. § 3311(b)(1, 3-8); 38 C.F.R. § 21.9520(a).  These include honorable discharge, release characterized as honorable with placement on the retired list or temporary disability retired list or transfer to the Fleet Reserve or Fleet Marine Corps Reserve, release characterized as honorable for further service in a reserve component, and discharge or release characterized as honorable for a medical condition that preexisted service and was not determined to be service-connected, hardship as determined by the Secretary of the military department concerned, or a physical or mental condition that interfered with duty performance but was not characterized as a disability and did not result from misconduct.  Id; 38 U.S.C.A. § 3311(c).  An individual who had a minimum of 30 continuous days of such service on or after the aforementioned date and then was discharged under other than dishonorable conditions due to a service-connected disability also is eligible.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b).  

Unfortunately, the Board finds that the Veteran is not eligible for education benefits under 38 U.S.C.A. Chapter 33.  It is undisputed that he served on active duty after September 10, 2001.  All of his service indeed was after this date.  It also is undisputed that the Veteran served over 90 aggregate days excluding days he underwent certain training.  He indeed served for approximately four years.  Further undisputed is that he received a certificate of eligibility in November 2009, following his October 2009 application.  As this was during his active duty service, the Veteran had not yet been discharged or released.  His separation indeed occurred a month later.  It next is undisputed that the Veteran filed another application in August 2011, subsequent to his separation.  Because he did not continue his active duty service, his eligibility is contingent on his being honorably discharged or released whether due to a hardship or condition or otherwise or at least his being discharged under other than dishonorable conditions due to a service-connected disability.

The Veteran has indicated that he lost his security clearance after being convicted of assault, for which he received a period of confinement, during service.  He noted that he was intoxicated, young, and stupid at the time of this assault.  He additionally indicates that he otherwise served to the best of his ability, and still would be serving today if he had been accepted for reenlistment.  Service personnel records, some of which were obtained pursuant to the Board's remand, clarify the following.  The Veteran's evaluation report covering for the period from June 2006 to May 2007 shows that he met most performance standards but was below two such standards.  He pled guilty to assault consummated by battery of a female servicemember during this period.  It occurred in October 2006.  A sentence to include five months confinement, reduction in grade, a fine, and a bad conduct discharge was imposed in early 2007.

This sentence later was reduced to not include the bad conduct discharge.  Evaluation reports for the periods May 2007 to July 2008, July 2008 to July 2009, and July 2009 to December 2009 show that the Veteran met most performance standards, while he was above other such standards and greatly exceeded a standard twice.  A general discharge under honorable conditions nevertheless was recommended in November 2009.  No problem with his work performance was identified, but it was noted that his behavior outside of work made him a burden.  The loss of his security clearance was cited as an example.  The Veteran's DD-214 reflects a general discharge under honorable conditions.  The narrative reason was unsatisfactory performance.  The Department of Defense similarly noted that the Veteran was discharged under honorable conditions with the reason being specified as other.

Significantly, the Veteran does not argue that he received an honorable discharge.  His discharge under honorable conditions is not disputed, in other words.  A discharge under honorable conditions is not the same as an honorable discharge.  For education benefits under 38 U.S.C.A. Chapter 33, an honorable discharge is required for the Veteran.  There indeed is no indication that any of the other criteria for securing eligibility for such benefits have been met.  The Veteran was discharged and not released.  Even if this was not true, all of the evidence is completely silent regarding his placement on the retired list or temporary disability retired list, transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or further service in a reserve component.  All of the evidence, which includes the service personnel records, information from the Department of Defense, and statements and testimony from the Veteran, similarly is completely silent with respect to a discharge (or release), whether or not honorable, for a preexisting nonservice-connected medical condition, a hardship, or a condition that interfered with duty performance but was not characterized as a disability and did not result from misconduct.  The Veteran's discharge finally was under other than dishonorable conditions, but it was not due to a service-connected disability.

There is no question that much of the Veteran's service is worthy of respect.  However, service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release.  VA does not have the authority to alter these findings.  Should the Veteran wish to challenge the character of his discharge, his sole recourse is with the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376 (2000); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992).  He was sent the appropriate application form in this regard in September 2011.  At the June 2012 hearing, he acknowledged this but did not think he still had the form but desired to proceed in this regard.  The Board thus directed in its November 2012 remand that he be provided with the form once again, along with an application form to correct his service records and a copy of his service personnel records to assist with his application(s).  This was done in March 2013.  As of the month prior, the Department of Defense had not upgraded the Veteran's character of discharge.  There is no indication such an upgrade has occurred since.

When he enlisted, the Veteran asserted that he was told that he would be eligible for education benefits after he completed his active duty service.  He also asserts that he was told twice when he was processed for separation that his eligibility for  education benefits would not be affected by a discharge under honorable conditions.  Precisely what he was told obviously cannot be verified.  Yet, he is charged with knowledge, regardless of whether he actually had any, of all applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991).  To any extent the Veteran was misinformed about these statutes and regulations, a denial of the benefits he seeks thus is still possible.  OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).  Any misinformation he received is inconsequential to rendering this decision, in other words.

The Veteran finally contends that the applicable law should not apply to him because it was put into effect after his separation.  It is unclear exactly what he believes should not apply.  To the extent he is referencing the August 2011 decision, which notes a change as of January 4, 2011, this statutory change to 38 U.S.C.A. § 3311 is not for consideration with respect to the Veteran.  The decision indeed specified that it related to the character of separations due to a condition interfering with duty, a condition existing prior to service, or hardship.  It is reiterated that none of these situations exists here.  To the extent that the Veteran is referencing 38 C.F.R. § 21.9520, he is incorrect.  This regulation went into effect prior to his separation on August 1, 2009.  Further, the VA Secretary has authority to prescribe all regulations for carrying out VA law.  38 U.S.C.A. § 501(a).  A statute is a law.  Merriam-Webster's Collegiate Dictionary 1220 (11th ed. 2003).  Regulations thus implement laws.  38 C.F.R. § 3311 also went into effect on August 1, 2009.  As such, the statute pertaining to the Veteran (other than the aforementioned later change) was in effect prior to his separation just like the regulation.

In making the unfavorable determination herein, the Board is sympathetic to the Veteran's circumstances.  Yet, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  Education benefits under 38 U.S.C.A. Chapter 33 thus cannot be granted on an equitable basis.  The Veteran seeks these benefits equating to a right to payment that he is not eligible for by law.  His circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

Basic eligibility for educations benefits under 38 U.S.C.A. Chapter 33 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


